          Case 3:20-cv-01121-VC Document 45 Filed 08/19/20 Page 1 of 1




                               UNITED STATES DISTRICT COURT

                              NORTHERN DISTRICT OF CALIFORNIA


  MASOOD KHAN,                                      Case No. 20-cv-01121-VC
                 Plaintiff,
                                                    ORDER TO REFILE AND REDACT
          v.

  GREENSPAN COMPANY, et al.,
                 Defendants.

       Defendant Greenspan Adjusters International, Inc. is ordered to refile within 7 days of

this order a redacted version of the First Amended Complaint in accordance with the Court’s

grant of their Motion to Seal, and to indicate which specific docket entries contain sealed

information and need to be locked. Defendant Greenspan is also ordered to refile a redacted

version of the original complaint.

       IT IS SO ORDERED.

Dated: August 19, 2020
                                             ______________________________________
                                             VINCE CHHABRIA
                                             United States District Judge
